Title: To Thomas Jefferson from William H. Cabell, 22 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond. Oct: 22. 1807
                        
                        I wrote to you yesterday and enclosed a letter from Capt: Reade of the 18th. stating that the British Vessels
                            had actually left our waters but were still off the Capes. He also observed that the term of service of the company now
                            under his command would expire on the 2nd. of next month, and that they would not willingly remain longer in service—A
                            fear that some derangement in the Post office may, by possibility, delay my letter of yesterday, induces me to forward a
                            duplicate of it by this mail—I now also forward Capt: Reades letter of the 20th. You will perceive that he proposes an
                            arrangement for the accommodation of the detachment stationed near the Capes—From the information I have received, I
                            believe it essentially necessary to their comfort & their health, and in the event of their being continued in service,
                            I shall direct it accordingly, unless my instructions from you shall render it improper. 
                  I have the honor to be with the
                            highest respect Sir yr. ob. St.
                        
                            Wm. H: Cabell
                            
                        
                    